Case 8:19-cr-00504-MSS-CPT Document 110 Filed 07/20/21 Page 1 of 2 PageID 349

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                               CASE NO: 8:19-cr-504-MSS-CPT

BRADLEY DIEFFENBACHER



                                       ORDER

      THIS CAUSE is before the Court on the Defendant's Unopposed Motion to

Continue Sentencing Sixty (60) Days. (Dkt. 107) The Defendant is requesting that the

sentencing, which is presently scheduled for July 29, 2021, be continued to allow

counsel additional time to meet with the Defendant and prepare for sentencing.

Additionally, counsel advises that the hearing will likely take up to 90 minutes.

      Accordingly, it is ORDERED as follows:

      1.     The Defendant's Unopposed Motion to Continue Sentencing Sixty (60

             Days is hereby GRANTED.

      2.     The Sentencing in this case is rescheduled to September 23, 2021 at 9:30

             AM.      Counsel are reminded of the requirement to contact the

             Courtroom Deputy if this hearing is anticipated to take longer than one

             (1) hour and thirty (30) minutes.
Case 8:19-cr-00504-MSS-CPT Document 110 Filed 07/20/21 Page 2 of 2 PageID 350


      3.     Sentencing memoranda SHALL BE FILED IN EACH CASE and shall

             be filed no later than ten (10) business days prior to the date of the

             sentencing hearing.

      DONE and ORDERED in Tampa, Florida, this 20th day of July 2021.




Copies to:   Counsel of Record
             U.S. Marshal Service
             U.S. Probation Office
             U.S. Pretrial




                                       -2-
